Exhibit 10.5

 

AMENDED AND RESTATED

 

EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (“Agreement”) is entered into
this 28th day of April, 2014 by and between KaloBios Pharmaceuticals, Inc., a
Delaware corporation with an address of 260 E. Grand Avenue, South San
Francisco, California 94080 (the “Company”) and Donald R. Joseph (“you”), having
an address of                                      with such Agreement to be
effective as of the date written above.

 

Recitals

 

A.                                    The Company is in the business of
research, development and commercialization of biopharmaceutical products.  The
Company desires to employ you or continue your employment with the Company, and
you desire to provide the Company with the benefit of your services in
accordance with the terms of this Agreement.

 

B.                                    The services you will render to the
Company under this Agreement are of a special, unique, extraordinary and
intellectual character and your position with the Company places you in a
position of confidence and trust.  Further, the rendering of services by you to
the Company necessarily requires the Company to disclose to you confidential and
proprietary information as more fully set forth in Section 9, below.

 

C.                                    You agree that it is reasonable and
necessary for the protection of the goodwill and legitimate business interests
of the Company that you make the covenants contained herein, that the covenants
are a material inducement for the Company to employ you or continue your
employment and that the covenants are given as an integral part of and incident
to this Agreement.

 

D.                                    You acknowledge that the restrictions
contained in this Agreement on your employment are reasonable and necessary to
protect the Company from unfair competition and the improper use of its
confidential information.

 

E.                                     You and the Company have previously
entered into an Employment Agreement dated March 12, 2014; and now desire to
enter into this Amended and Restated Employment Agreement which supersedes and
restates that original Employment Agreement in its entirety.

 

Terms of Agreement

 

In consideration of the foregoing Recitals (which are incorporated herein), the
mutual covenants contained herein, and for other good and valuable
consideration, including employment, continued employment, a relationship with
the Company, certain monies, benefits, bonus opportunities, incentive bonus
plan, training and/or trade secrets and confidential information of the Company
to which you would not have access nor been supplied but for your relationship
with the Company in exchange for your agreeing to the terms of this Agreement; 
the receipt and sufficiency of which are hereby acknowledged, you and the
Company agree as follows:

 

--------------------------------------------------------------------------------


 

KaloBios Pharmaceuticals, Inc.

 

1.                                      Employment.

 

(a)                                 Term.  This Agreement shall become effective
as of the date written above (the “Effective Date”) and shall terminate three
(3) years from the Effective Date of this Agreement; provided, however, that
this Agreement shall remain in effect for successive one-year periods thereafter
unless, not less than ninety (90) days prior to the scheduled expiration of the
term of this Agreement, either you or the Company shall deliver to the other
written notice of his, her or its intention not to continue in effect this
Agreement, in which case this Agreement shall terminate as of the scheduled
expiration date of the year in which such notice is given; and provided further,
that the Agreement is not otherwise terminated as provided below (the “Term”). 
Notwithstanding the foregoing, you shall at all times until your termination of
employment with the Company be an at-will employee of the Company, and this
Agreement establishes the terms by which such at-will employment is governed.
Further, this Agreement is subject to you timely providing all required
documentation to the Company necessary to substantiate your eligibility to
accept employment with the Company, including but not limited to sufficient
proof of your identity and a properly executed Form I-9.  Any failure to provide
such documentation or your inability to otherwise substantiate your eligibility
to provide employment services to the Company under the laws of the United
States, the State of California and the state of your residency shall render
this Agreement null and void retroactive to the date of its execution.

 

(b)                                 Duties.  The Company hereby agrees to employ
you and you hereby accept employment as Chief Legal Officer.  The duties and
services required to be performed are described in the job description
previously provided to you and shall be consistent with your position and as are
assigned by the Board or, as applicable, the President and Chief Executive
Officer or any other senior management of the Company to whom you then report. 
In connection with your employment by the Company, you shall be based at the
Company’s offices in South San Francisco, California, except for required travel
on the Company’s business.  You agree to devote substantially all of your
working time, attention and energies to the business of the Company, and its
affiliated entities.  You may make and manage your personal investments
(provided such investments in other activities do not violate, in any material
respect, the provisions of Section 9 of this Agreement), be involved in
charitable and professional activities, and, with the prior written consent of
the Compensation Committee of the Board, serve on boards of other for-profit and
not-for-profit entities, provided such activities do not materially interfere
with the performance of your duties hereunder (however, the Board may decide not
to allow officers to serve on more than one public company board at a time). 
You agree that during your employment with the Company, you will not engage in
any competitive outside business activities other than with the Company’s prior
written approval. You will devote your best efforts to the performance of your
duties and the advancement of the Company and shall not engage in any other
employment, profitable activities, or other pursuits which would cause you to
disclose or utilize the Company’s confidential information, or reflect adversely
on the Company.  This obligation shall include, but is not limited to your
compliance with all Company employment policies.

 

2

--------------------------------------------------------------------------------


 

2.                                      Truthfulness of Hiring Documents.  You
represent and warrant that the information on your resume, application and other
documents provided by you to the Company are complete and accurate in all
respects.

 

3.                                      Compensation and Benefits.

 

(a)                                 Initial Consideration.  [Intentionally
Omitted].

 

(b)                                 Base Salary.  The Company shall pay you a
base salary of Three Hundred Two Thousand Dollars ($302,000) per year, or such
other rate as may be determined from time to time by the Company (“Base
Salary”).  Such Base Salary shall be paid in accordance with the Company’s
standard payroll practice for its management. The Company reserves the right to
modify your Base Salary, depending on your performance and the performance and
business needs of the Company.

 

(c)                                  Bonus.  During the Term of this Agreement,
you will be entitled to participate in an annual incentive compensation plan of
the Company, as established and revised by the Compensation Committee of the
Board from time to time.  Your target annual bonus will be forty percent (40%)
of your Base Salary in effect for such year (the “Target Bonus”), and your
actual annual bonus may be more or less as determined by the Compensation
Committee of the Board, and will be determined based primarily upon (i) the
achievement of certain corporate performance goals, as may be established and
approved by from time to time by the Compensation Committee or the Board,
(ii) the achievement of personal performance goals as may be established by your
immediate supervisor, and (iii) the overall business needs of the Company.  The
annual bonus will only be paid at such time and in such manner as set forth in
the annual incentive compensation plan document and subject in all events to
action of the Compensation Committee of the Board in its sole discretion.

 

(d)                                 Equity Grants.  You may receive equity
awards under an equity incentive compensation plan of the Company then in effect
(if any), subject to the discretion of the Compensation Committee or the Board.

 

(e)                                  Benefits.  Subject to the terms of such
plans, you will be eligible to participate in or receive benefits under any
retirement plan, incentive plan, salary deferral plan, medical and dental
benefits plan, life insurance plan, short-term and long-term disability plans,
or any other health, welfare or fringe benefit plan, generally made available by
the Company to similarly-situated employees. The Company shall not be obligated
to institute, maintain, or refrain from changing, amending, or discontinuing any
benefit plan, or other benefit or perquisite, so long as such changes are
similarly applicable to similarly situated employees generally.

 

(f)                                   Vacation.  During the Term, you will be
entitled to vacation each year in accordance with the Company’s policies in
effect from time to time, but in no event less than fifteen (15) days of paid
vacation per calendar year in addition to company holidays.

 

(g)                                  Expense Reimbursement.  The Company shall
promptly reimburse you for the ordinary and necessary business expenses you
incur in the performance of your duties in accordance with the Company’s expense
reimbursement policy.  The reimbursement of expenses

 

3

--------------------------------------------------------------------------------


 

during a year will not affect the expenses eligible for reimbursement in any
other year.  In no event shall such an expense be reimbursed after the last day
of the year following the year in which the expense was incurred.

 

4.                                      Termination.  Upon any termination of
your employment for any reason, you shall immediately resign from all your
KaloBios Board and Committee memberships and other positions with the Company or
any of its subsidiaries held at such time.  Your employment may be terminated
under this Agreement in the following events:

 

(a)                                 Death.  Your employment hereunder will
terminate upon your death.

 

(b)                                 Total Disability.  Your employment hereunder
will terminate upon your becoming “Totally Disabled.”  For purposes of this
Agreement, you shall be considered “Totally Disabled” if you are determined to
be disabled under the Company’s long-term disability plan.

 

(c)                                  Termination for Cause by the Company.  The
Company may terminate your employment hereunder for “Cause” at any time after
providing a written notice of termination for Cause to you.  For purposes of
this Agreement, you shall be treated as having been terminated for Cause if and
only if you are terminated as a result of the occurrence of one or more of the
following events:

 

(i)                                any willful and wrongful conduct or omission
by you that demonstrably and materially injures the Company or its affiliates;

 

(ii)                             any act by you of fraud, dishonesty, gross
negligence, or intentional misrepresentation or embezzlement, misappropriation
or conversion of assets of the Company or any affiliate;

 

(iii)                          you being convicted of, confessing to, pleading
nolo contendere to, or becoming the subject of proceedings that provide a
reasonable basis for the Company to believe that you have engaged in a felony or
any crime involving dishonesty or moral turpitude;

 

(iv)                         your willful and material violation of any written
policies or procedures of the Company, including but not limited to the
Company’s code of business conduct, code of ethics and insider trading policy;

 

(v)                            your willful and continuous failure to
substantially perform your duties or responsibilities hereunder (other than as a
result of physical or mental illness), including, but not limited to:
(A) significant and/or repeated gross underperformance of the overall area of
aggregate responsibilities then under your supervision; or (B) the failure to
follow the lawful directions of the Company’s Chief Executive Officer, or if you
do not report directly to the Chief Executive Officer, of your supervising
officer, in a manner consistent with this Agreement; or

 

4

--------------------------------------------------------------------------------


 

(vi)                         your material, and intentional or willful,
violation of any restrictive covenant provided for under this Agreement or any
other agreement with the Company to which you are a party.

 

For purposes of this Agreement an act or failure to act shall be considered
“willful” only if done or omitted to be done without your good faith reasonable
belief that such act or failure to act was in the best interests of the
Company.  Notwithstanding the foregoing, you shall not be treated as having been
terminated as a result of an event described in subsection (i), (iv), (v) or
(vi) unless the Company notifies you in writing of the event not more than
ninety (90) days after the Company knows, or with the exercise of reasonable
diligence would have known, of the occurrence of such event, and you fail within
thirty (30) days after receipt of such notice to cure such event to the
Company’s reasonable satisfaction; provided, however, that in no event shall the
Company’s failure to notify you of the occurrence of any event constituting
Cause, or to terminate you as a result of such event, be construed as a consent
to the occurrence of future events, whether or not similar to the initial
occurrence, or a waiver of the Company’s right to terminate you for Cause as a
result thereof.

 

(d)                                 Termination by the Company without Cause. 
The Company may terminate your employment hereunder without Cause at any time
upon written notice to you.

 

(e)                                  Voluntary Termination by You.  You may
terminate your employment hereunder with or without Good Reason at any time upon
written notice to the Company.  For purposes of this Agreement, you shall be
treated as having resigned for Good Reason if and only if you resign as a result
of the occurrence of one or more of the following events during a Change in
Control Period:

 

(i)                                a diminution in your Base Salary of ten
percent (10%) or more, except in connection with a comprehensive reduction of
the Company’s executive officers’ Base Salary;

 

(ii)                             a material diminution in your authority,
duties, or responsibilities, which by way of illustration may include revised
reporting relationships, reduced budget, direct or indirect reports to you, or
reduced scope of authority in comparison to any of those factors as they existed
immediately prior to the relevant Change in Control;

 

(iii)                          a material adverse change in the geographic
location of the facility at which you are based for the performance of services
under this Agreement of more than 20 miles from the facility where you were
based immediately before such change, unless such new location is 50 miles or
less from your principal place of residence as of the date of such change; or

 

(iv)                         any other action or inaction that constitutes a
material breach by the Company of this Agreement.

 

Notwithstanding the foregoing, you shall not be treated as having resigned for
Good Reason unless you notify the Company in writing of the event constituting
Good Reason not

 

5

--------------------------------------------------------------------------------


 

more than thirty (30) days after you know, or with the exercise or reasonable
diligence would have known, of the occurrence of such event, the Company fails
within thirty (30) days after receipt of such notice to cure such event and
return you to the position you would have been in had the event not occurred,
and you resign after the end of such thirty (30) days period, but in no event
more than five (5) days after the expiration of the Company’s cure period;
provided, however, that in no event shall your failure to notify the Company of
the occurrence of any event constituting Good Reason, or to resign as a result
of such event, be construed as a consent to the occurrence of future events,
whether or not similar to the initial occurrence, or a waiver of your right to
resign for Good Reason as a result thereof.

 

5.                                      Compensation Following Termination of
Employment or Non-Renewal of Agreement.

 

In the event that your employment hereunder is terminated in a manner as set
forth above, you shall be entitled to the compensation and benefits provided
under this Section, in each case subject to potential reduction as may be
required by Paragraph (g) below and Section 12.

 

(a)                                 Non-Renewal of Agreement.  In the event this
Agreement is terminated due to the expiration of the Term, there shall be no
amount owed to you hereunder.  For clarification, (i) expiration or non-renewal
of this Agreement by the Company or by you shall not be considered a termination
of your employment, for Good Reason or otherwise; and (ii) expiration and
non-renewal of this Agreement by you shall not entitle you to any compensation
whatsoever; but (iii) expiration and non-renewal of this Agreement by the
Company will nevertheless entitle you to receive the benefit described in
Section 5(f) below, subject to your execution and non-revocation of the Release
(as described below), if the following conditions are satisfied:

 

(i)                                you notify the Company in writing of your
intent to resign from the Company not more than thirty (30) days after the
non-renewal of the Agreement;

 

(ii)                             the Company, within thirty (30) days after
receipt of such notice in subparagraph (i), fails to renew the Agreement on the
same or substantially similar terms or provides to you written notice of its
intent not to renew the Agreement; and

 

(iii)                          you terminate your employment in writing within
five (5) calendar days after the earlier of (A) the end of the thirty (30) day
cure period in subparagraph (ii), or (B) you receive written notice of the
Company’s intent not to renew the Agreement.

 

(b)                                 Termination by Reason of Death.  In the
event that your employment is terminated by reason of your death, the Company
shall pay the following amounts to your beneficiary or estate:

 

(i)                                Any accrued but unpaid Base Salary for
services rendered to the date of death, any incurred but unpaid expenses
required to be reimbursed under this Agreement, any vacation accrued to the date

 

6

--------------------------------------------------------------------------------


 

of termination, any earned but unpaid bonuses for any prior calendar year
(“Accrued Compensation”);

 

(ii)                             To the extent not otherwise paid, a pro-rata
bonus or incentive compensation payment for the then current calendar year to
the extent payments are awarded to senior executives of the Company based on
corporate performance but deeming any personal objectives to be fully met, and
paid at the same time as senior executives are paid.  Such bonus shall be
pro-rated based on the number of days employed during the calendar year divided
by a 365 day year (“Pro-Rata Annual Bonus”); and

 

(iii)                          Any vested benefits accrued, including vested
equity awards, through the date of termination to which you may be entitled
pursuant to the Company’s plans, policies and arrangements, as determined and
paid in accordance with the terms of such plans, policies and arrangements in
effect at the time (“Plan Benefits”).

 

(c)                                  Termination by Reason of Total Disability. 
In the event that your employment is terminated by reason of your Total
Disability, the Company shall pay the following amounts to you:

 

(i)                                Accrued Compensation;

 

(ii)                             Pro-Rata Annual Bonus; and

 

(iii)                          Plan Benefits.

 

(d)                                 Termination for Cause.  In the event that
your employment is terminated by the Company for Cause, the Company shall pay
the following amounts to you:

 

(i)                                Accrued Compensation; and

 

(ii)                             Plan Benefits.

 

(e)                                  Voluntary Termination by You.  In the event
that you voluntarily terminate employment other than for Good Reason, the
Company shall pay the following amounts to you:

 

(i)                                Accrued Compensation; and

 

(ii)                             Plan Benefits.

 

(f)                                   Termination by the Company Without Cause. 
In the event that your employment is terminated by the Company for reasons other
than death, Total Disability or Cause, the Company shall pay the following
amounts to you:

 

(i)                                Accrued Compensation;

 

7

--------------------------------------------------------------------------------


 

(ii)                             Plan Benefits;

 

(iii)                          Subject to your execution and non-revocation of
the Release (as defined below), accelerated vesting of your unvested equity
awards that would vest by the normal passage of time during the period which is
nine (9) months from the date of termination of your employment;

 

(iv)                         Subject to your execution and non-revocation of the
Release (as defined below), the Pro-Rated Annual Bonus; provided, however, that
in no event shall the Pro-Rated Annual Bonus be prorated at less than nine
(9) months; and

 

(v)                            Subject to your execution and non-revocation of
the Release (as defined below), an amount equal to seventy-five percent (75%)
times your Base Salary, which shall be paid during the nine (9) month period
which begins on the first administratively feasible payroll date following the
date the Release becomes effective, with the first payment totaling the amount
of individual payments that would have been made from the termination date
through the date of the payment, and subsequent payments continuing at the same
time and in the same manner as Base Salary would have been paid if you had
remained in active employment until the end of such period.  Additionally, you
shall receive an amount equal to the monthly cost of COBRA continuation coverage
for the medical plan at the date of termination at the level of coverage then in
effect for you, less the active rate for such coverage, times nine (9) months to
be payable in a single, lump sum payment on the first administratively feasible
payroll date following the date the Release becomes effective. Notwithstanding
the foregoing, in the event that the period for consideration of the Release and
the revocation period crosses two calendar years, the first administratively
feasible payroll date shall be deemed to be the first payroll date in the second
calendar year that occurs on or after the date the Release becomes effective,
regardless of the date the Release is signed.  Further notwithstanding the
foregoing, the Company may in its discretion change the timing of the payment of
any amounts to the extent such amounts are not subject to Section 409A of the
Internal Revenue Code (the “Code”).

 

(vi)                         Each of the payments of severance benefits above
are designated as separate payments for purposes of the short-term deferral
rules under Treasury Regulation Section 1.409A-1(b)(4)(i)(F), the exemption for
involuntary terminations under separation pay plans under Treasury Regulation
Section 1.409A-1(b)(9)(iii), and the exemption for medical expense
reimbursements under Treasury Regulation Section 1.409A-1(b)(9)(v)(B).  As a
result, (A)

 

8

--------------------------------------------------------------------------------


 

payments that are made on or before the 15th day of the third month of the
calendar year following the applicable year of termination, and (B) any
additional payments that are made on or before the last day of the second
calendar year following the year of your termination and do not exceed the
lesser of two times Base Salary or two times the limit under Code
Section 401(a)(17) then in effect, are exempt from the requirements of Code
Section 409A.  If you are designated as a “specified employee” within the
meaning of Code Section 409A, to the extent the payments to be made during the
first six month period following your termination of employment exceed such
exempt amounts, the payments shall be withheld and the amount of the payments
withheld will be paid in a lump sum, without interest, during the seventh month
after your termination.

 

(g)                                  Cancellation and Refund of Termination
Benefits for Subsequently Discovered Cause.  Notwithstanding any provision of
this Agreement to the contrary, if after and within one (1) year of your
termination of employment, the Company becomes aware of facts that would have
allowed the Company to terminate your employment for Cause under
Section 4(c)(ii) or 4(c)(iii), then without regard to any notice or cure periods
in Section 4(c), to the extent permitted by law:

 

(i)                                the Company may elect to cancel any and all
payments of any benefits otherwise due you, but not yet paid, under this
Agreement or otherwise; and

 

(ii)                             you will refund to the Company any amounts,
plus interest, previously paid by Company to you in excess of your Accrued
Compensation and Plan Benefits.

 

(h)                                 Release.  For purposes of this Agreement,
“Release” means that specific document which the Company shall present to you
for consideration and execution after any termination of employment pursuant to
Section 5(f) or Section 6, wherein if you agree to such, you will irrevocably
and unconditionally release and forever discharge the Company, its subsidiaries,
affiliates and related parties from any and all causes of action which you at
that time had or may have had against the Company (excluding any claim for
indemnity under this Agreement, any claim under state workers’ compensation or
unemployment laws, or any claim under COBRA).   The Release will be provided to
you as soon as practical after your termination date, but in any event in
sufficient time so that you will have adequate time to review the Release as
provided by applicable law.

 

9

--------------------------------------------------------------------------------


 

6.                                      Certain Terminations During a Change in
Control Period.  Subject to reduction required by Section 5(g) or Section 7 or
Section 12, in the event a Change in Control occurs and you terminate your
employment for Good Reason during a Change in Control Period, or the Company
(including any successor entity) terminates your employment without Cause (and
for reason other than Death or Total Disability) during a Change in Control
Period, the Company shall, subject to your execution of the Release (as defined
in this Section 6), pay the following amounts to you:

 

(i)           Accrued Compensation;

 

(ii)          Plan Benefits;

 

(iii)         Subject to your execution and non-revocation of the Release, full
vesting of all unvested equity awards;

 

(iv)                         Subject to your execution and non-revocation of the
Release, your Target Bonus times one hundred twenty-five percent (125%); and

 

(v)         Subject to your execution and non-revocation of the Release, an
amount equal to one hundred twenty-five percent (125%) times your Base Salary,
which shall be paid during the fifteen (15) month period which begins on the
first administratively feasible payroll date following the date the Release
becomes effective, with the first payment totaling the amount of individual
payments that would have been made from the termination date through the date of
the payment, and subsequent payments continuing at the same time and in the same
manner as Base Salary would have been paid if you had remained in active
employment until the end of such period.  Additionally, you shall receive an
amount equal to the monthly cost of COBRA continuation coverage for the medical
plan at the date of termination at the level of coverage then in effect for you,
less the active rate for such coverage, times fifteen (15) months to be payable
as a single, lump sum payment on the first administratively feasible payroll
date following the date the Release becomes effective. Notwithstanding the
foregoing, in the event that the period for consideration of the Release and the
revocation period crosses two calendar years, the first administratively
feasible payroll date shall be deemed to be the first payroll date in the second
calendar year that occurs on or after the date the Release becomes effective,
regardless of the date the Release is signed.  Further notwithstanding the
foregoing, the Company may in its discretion change the timing of the payment of
any amounts to the extent such amounts are not subject to Section 409A of the
Internal Revenue Code (the “Code”).

 

(vi)        Each of the payments of severance benefits above are designated as
separate payments for purposes of the short-term deferral rules

 

10

--------------------------------------------------------------------------------


 

under Treasury Regulation Section 1.409A-1(b)(4)(i)(F), the exemption for
involuntary terminations under separation pay plans under Treasury Regulation
Section 1.409A-1(b)(9)(iii), and the exemption for medical expense
reimbursements under Treasury Regulation Section 1.409A-1(b)(9)(v)(B).  As a
result, (A) payments that are made on or before the 15th day of the third month
of the calendar year following the applicable year of termination, and (B) any
additional payments that are made on or before the last day of the second
calendar year following the year of your termination and do not exceed the
lesser of two times Base Salary or two times the limit under Code
Section 401(a)(17) then in effect, are exempt from the requirements of Code
Section 409A.  If you are designated as a “specified employee” within the
meaning of Code Section 409A, to the extent the payments to be made during the
first six month period following your termination of employment exceed such
exempt amounts, the payments shall be withheld and the amount of the payments
withheld will be paid in a lump sum, without interest, during the seventh month
after your termination.

 

(b)                                 Certain Definitions.

 

(i)                                          For purposes of this Agreement,
“Change in Control” means:

 

(A)                               Any Person becomes the “beneficial owner” (as
defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total voting power represented by the Company’s then-outstanding voting
securities.

 

(B)                               The consummation of the sale or disposition by
the Company of all or substantially all of the Company’s assets;

 

(C)                               The consummation of a merger or consolidation
of the Company with or into any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity or its parent outstanding immediately after such merger or
consolidation; or

 

11

--------------------------------------------------------------------------------


 

(D)                               Individuals who are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Board over a period of twelve (12) months; provided, however,
that if the appointment or election (or nomination for election) of any new
Board member was approved or recommended by a majority vote of the members of
the Incumbent Board then still in office, such new member shall, for purposes of
this Plan, be considered as a member of the Incumbent Board

 

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.  In addition, if a
Change in Control constitutes a payment event with respect to any amount payable
under this Agreement which provides for a deferral of compensation and is
subject to Code Section 409A, then notwithstanding anything to the contrary in
this Agreement the transaction with respect to such amount must also constitute
a “change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5) to the extent required by Code Section 409A.

 

(ii)                                       For purposes of this Agreement,
“Change in Control Period” means the period commencing on the date which is
sixty (60) days before a Change in Control occurs and ending on the first
anniversary of the date on which a Change in Control occurs.

 

(iii)                                    For purposes of this Agreement,
“Exchange Act” means the Securities and Exchange Act of 1934, as amended from
time to time;

 

(iv)                                   For purposes of this Section 6, “Person”
shall have the meaning set forth in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (1) the Company, (2) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, (3) an employee
benefit plan of the Company, (4) an underwriter temporarily holding securities
pursuant to an offering of such securities or (5) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of shares of Common Stock of the Company.

 

7.                                      Potential Limitation on Severance
Benefits.

 

(a)                                 Notwithstanding any other provision of this
Agreement to the contrary, if any portion of the payments under this Agreement
or any other agreement with the Company or its Affiliates (in the aggregate,
“Total Payments”), would constitute an “excess parachute payment” and would, but
for this Section, result in the imposition on you of an excise tax under

 

12

--------------------------------------------------------------------------------


 

Code Section 4999 (the “Excise Tax”), then the Total Payments to be made to you
under this Agreement shall either be (A) delivered in full, or (B) reduced by
such amount so that no portion of such Total Payment would be subject to the
Excise Tax, whichever of the foregoing results in the receipt by you of the
greatest benefit on an after-tax basis (taking into account the applicable
federal, state and local income taxes and the Excise Tax).

 

(b)                                 Within forty (40) days following notice by
one party to the other of its belief that there is a payment or benefit due you
that will result in an excess parachute payment, you and the Company, at the
Company’s expense, shall obtain the opinion (which need not be unqualified) of
nationally recognized tax counsel (“National Tax Counsel”) selected by the
Company’s independent auditors and reasonably acceptable to you (which may be
regular outside counsel to the Company), which opinion sets forth (A) the amount
of the Base Period Income (as defined below), (B) the amount and present value
of the Total Payments, (C) the amount and present value of any excess parachute
payments determined without regard to any reduction of Total Payments under this
Section, and (D) the net after-tax proceeds to you, taking into account the tax
imposed under Code Section 4999 if (x) the Total Payments were reduced in
accordance with the first sentence of this Section and (y) the Total Payments
were not so reduced.  The opinion of National Tax Counsel shall be addressed to
the Company and you and shall be binding upon the Company and you.  If such
National Tax Counsel opinion determines that clause (B) in subsection (a) above
applies, then the payments hereunder or any other payment or benefit determined
by such counsel to be includable in Total Payments shall be reduced or
eliminated so that under the bases of calculations set forth in such opinion
there will be no excess parachute payment.  In such event, payments or benefits
included in the Total Payments shall be reduced or eliminated by applying the
following principles, in order: (I) the payment or benefit with the higher ratio
of the parachute payment value to present economic value (determined using
reasonable actuarial assumptions) shall be reduced or eliminated before a
payment or benefit with a lower ratio; (2) the payment or benefit with the later
possible payment date shall be reduced or eliminated before a payment or benefit
with an earlier payment date; and (3) cash payments shall be reduced prior to
non-cash benefits; provided that if the foregoing order of reduction or
elimination would violate Code Section 409A, then the reduction shall be made
pro rata among the payments or benefits included in the Termination Payments (on
the basis of the relative present value of the parachute payments).

 

(c)                                  For purposes of this Agreement: (A) the
terms “excess parachute payment” and “parachute payments” shall have the
meanings assigned to them in Code Section 280G and such “parachute payments”
shall be valued as provided therein; (B) present value for purposes of this
Agreement shall be calculated in accordance with Code Section 280G(d)(4);
(C) the term “Base Period Income” means an amount equal to your “annualized
includible compensation for the base period” as defined in Code
Section 280G(d)(I ); (D) for purposes of the opinion of National Tax Counsel,
the value of any noncash benefits or any deferred payment or benefit shall be
determined by the Company’s independent auditors in accordance with the
principles of Code Sections 280G(d)(3) and (4), which determination shall be
evidenced in a certificate of such auditors addressed to the Company and you;
and (E) you shall be deemed to pay federal income tax and employment taxes at
the highest marginal rate of federal income and employment taxation, and state
and local income taxes at the highest marginal rate of taxation in the state or
locality of your domicile (determined in both cases in the calendar year in
which your termination of employment or notice described in subsection (b) above
is given, whichever is

 

13

--------------------------------------------------------------------------------


 

earlier), net of the maximum reduction in federal income taxes that may be
obtained from the deduction of such state and local taxes.

 

(d)                                 If such National Tax Counsel so requests in
connection with the opinion required by this Section, you and the Company shall
obtain, at the Company’s expense, and the National Tax Counsel may rely on, the
advice of a firm of recognized executive compensation consultants as to the
reasonableness of any item of compensation to be received by you solely with
respect to its status under Code Section 280G.

 

(e)                                  The Company agrees to bear all costs
associated with, and to indemnify and hold harmless, the National Tax Counsel of
and from any and all claims, damages, and expenses resulting from or relating to
its determinations pursuant to this Section, except for claims, damages or
expenses resulting from the gross negligence or willful misconduct of such firm.

 

(f)                                   This Section shall be amended to comply
with any amendment or successor provision to Sections 280G or 4999 of the Code. 
If such provisions are repealed without successor, then this Section 7 shall be
cancelled without further effect.

 

8.                                      No Restrictions on Employment.  You are
being employed or continuing to be employed by the Company as an at-will
employee with the understanding that (i) you are free to enter into employment
or continued employment with the Company, (ii) your employment with the Company
will not violate any agreement you may have with a third party (e.g., existing
employment, non-compete, intellectual property ownership, and/or non-disclosure
agreements) and (iii) only the Company is entitled to the benefit of your work
performed while working for the Company.  If you have any agreements with a
prior employer, you are required to provide such agreements to the Company prior
to executing this Agreement.  The Company has no interest in using any other
person’s patents, copyrights, trade secrets, or trademarks in an unlawful
manner.  You should be careful not to disclose to the Company any intellectual
property or confidential information of your prior employers or anyone else or
misapply proprietary rights that the Company has no right to use.

 

9.                                      Agreements Incorporated by Reference. 
Both the Indemnity Agreement and the Proprietary Information and Inventions
Agreement between you and the Company are hereby incorporated by reference into
the Agreement.  Notwithstanding the foregoing, and for avoidance of doubt, both
the Indemnity Agreement and the Proprietary Information and Investment Agreement
shall survive the termination of this Agreement.

 

10.                               Non-Solicitation.  You agree that during your
employment with the Company and for a period of twelve (12) months thereafter,
you will not, nor will you assist any third party to, directly or indirectly
(i) raid, hire, solicit, encourage or attempt to persuade any employee or
independent contractor of the Company, who possesses or had access to
confidential information of the Company, to leave the employ of or terminate a
relationship with the Company; (ii) interfere with the performance by any such
persons of their duties for the Company; or (iii) communicate with any such
persons for the purposes described in the Section above.  Without affecting the
foregoing, nothing in this Section 10 is intended to prevent you from passively

 

14

--------------------------------------------------------------------------------


 

responding to unsolicited job applications from employees or independent
contractors of the Company, or from offering employment to such unsolicited job
applicants.

 

11.                               Non-Disparagement.  You agree that you shall
not at any time engage in any form of conduct, or make any statement or
representation, either oral or written, that disparages, impugns or otherwise
impairs the reputation, goodwill or interests of the Company, or any of its
officers, directors, shareholders, managing members, representatives, and/or
employees or agents in either the individual or representative capacities of any
of the foregoing individuals (including, without limitation, the repetition or
distribution of derogatory rumors, allegations, negative reports or comments).
Nor shall you direct, arrange or encourage others to make any such derogatory or
disparaging statements on your behalf.  Nothing in this Section, however, shall
prevent you from providing truthful testimony or information in any proceeding
or in response to any request from any governmental agency, or judicial,
arbitral or self-regulatory forum, nor prevent the Company from assessing your
performance and sharing such information with Company employees with a need to
know such information.

 

12.                               Effect of Breach.

 

(a)                                 You acknowledge and agree that, in the event
of any material breach by you of the terms and conditions of this Agreement,
pursuant to the terms of certain benefit plans, your participation in any
accrued benefits thereunder, may be discontinued or forfeited, in addition to
any other rights and remedies the Company may have at law or in equity.

 

(b)                                 You acknowledge that irreparable damage
would result to the Company if the provisions of this Agreement are not
specifically enforced, and that, in addition to any other legal or equitable
relief available, and notwithstanding any alternative dispute resolution
provisions that have been or may be agreed to between the Company and you, the
Company shall be entitled to injunctive relief in the event of any failure to
comply with the provisions of this Agreement.

 

(c)                                  If either party violates any of the terms
of this Agreement, the violating party will indemnify the other party for the
expenses, including but not limited to reasonable attorneys’ fees, incurred by
the other party in enforcing this Agreement against the violating party.

 

13.                               Miscellaneous.

 

(a)                                 You specifically acknowledge and agree that
the purpose of the restrictions contained in this Agreement is to protect the
Company from unfair competition, including improper use of the confidential
information by you, and that the restrictions and covenants contained herein are
reasonable with respect to both scope and duration of application. 
Notwithstanding the foregoing, if any court determines that any of the terms
herein are unreasonable, invalid or unenforceable, the court may interpret,
alter, amend or modify any or all of the terms to include as much of the scope,
time period and intent as will render the restrictions enforceable, and then as
modified, enforce the terms.

 

(b)                                 Each covenant and restriction contained in
this Agreement is independent of each other such covenant and restriction, and
if any such covenant or restriction is held for any

 

15

--------------------------------------------------------------------------------


 

reason not to be capable of modification so as to cause it to be valid and
enforceable, then the invalidity or unenforceability of such covenant or
restriction shall not invalidate, affect or impair in any way the validity and
enforceability of any other such covenant or restriction.

 

(c)                                  All written notices, requests and other
communications provided pursuant to this Agreement shall be deemed to have been
duly given, if delivered in person or by courier, or sent by express, registered
or certified mail, postage prepaid, addressed as follows:

 

If to you:

 

The address provided in the preamble

of this Agreement

 

If to the Company:

 

KaloBios Pharmaceuticals, Inc.

Attention: Chief Executive Officer

 

By written notice to the other, either party may change the address to which
notices to such party are to be delivered.

 

(d)                                 You acknowledge that the services to be
rendered by you are unique and personal.  Accordingly, you may not assign,
transfer or pledge any of your rights or delegate any of your duties or
obligations under this Agreement.  If you become employed by an entity that is
related to, affiliated with or a successor to the Company, then your obligations
and covenants hereunder shall apply to the confidential information of such
entity (in addition to those of the Company).  This Agreement shall be inure to
the benefit of the Company, the related, affiliated or successor company, as the
case may be, and their respective successors and assigns.

 

(e)                                  All payments provided under this Agreement,
other than payments made pursuant to a plan which provides otherwise, shall be
paid from the general funds of the Company, and no special or separate fund
shall be established, and no other segregation of assets made, to assure
payment.  You shall have no right, title or interest whatever in or to any
investments which the Company may make to aid the Company in meeting its
obligations hereunder.  To the extent that any person acquires a right to
receive payments from the Company hereunder, such right shall be no greater than
the right of an unsecured creditor of the Company.

 

(f)                                   The Company shall provide for the
withholding of any taxes required to be withheld by federal, state, and local
law with respect to any payment in cash and/or other property made by or on
behalf of the Company to or for your benefit under this Agreement or otherwise.

 

(g)                                  It is the intention of the Company and you
that this Agreement not result in an unfavorable tax consequences to you under
Code Section 409A.  Accordingly, you consent to any amendment of this Agreement
as the Company may reasonably make in furtherance of such intention, and the
Company shall promptly provide, or make available to, you a copy of such
amendment.  Any such amendments shall be made in a manner that preserves to the
maximum extent possible the intended benefits to you. This paragraph does not
create an obligation on the part of Company to modify this Agreement and does
not guarantee that the amounts or benefits owed under the Agreement will not be
subject to interest and penalties under Code Section 409A.

 

16

--------------------------------------------------------------------------------


 

(h)                                 This Agreement contains the entire agreement
and understanding of the parties with respect to the subject matter hereof, and
no other representations, promises, agreements or understandings regarding the
subject matter hereof shall be of any force or effect unless in writing,
executed by the party to be bound and dated on or subsequent to the date
hereof.  Notwithstanding the foregoing, and for avoidance of doubt, the terms of
any applicable company policies or benefit plans shall provide the governing
terms and conditions for the compensation and benefits provided under Section 3
of this Agreement.  You agree that you have not and cannot rely on any
representations or promises not expressly made herein in entering into this
Agreement.  No change, modification or waiver of any provision of this Agreement
shall be valid or binding unless it is in writing dated subsequent to the date
hereof and signed by the parties intended to be bound.  No waiver of any breach,
term or condition of this Agreement by either party shall constitute a
subsequent waiver of the same or any other breach, term or condition.

 

(i)                                     The provisions of this Agreement are
severable.  If any one or more of the provisions contained herein, or the
application thereof in any circumstance, are held invalid, illegal or
unenforceable in any respect and for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be affected or impaired in any way, it being
intended that all of the parties’ rights and privileges arising hereunder shall
be enforceable to the fullest extent permitted by law.

 

(j)                                    This Agreement shall be governed by and
construed in accordance with the laws of the State of California without regard
to conflict of laws principles.  This Agreement and all matters arising out of
it shall be enforced and/or interpreted before a trier of fact in the County of
San Mateo, State of California only, all parties agreeing to submit to such
jurisdiction.

 

(k)                                 The headings used in this Agreement are for
convenience only and are not intended to be a part of or to affect the meaning
or interpretation of this Agreement.

 

(l)                                     Any dispute (an “Arbitrable Dispute”)
arising between the parties, including but not limited to those concerning the
formation, validity, interpretation, effect, or alleged violations of this 
Agreement, the arbitrability of any dispute, any federal, state or local
statutory claim (including discrimination or retaliation statutes), contract
claims, tort claims, and claims of any other sort, must be submitted to
arbitration before a retired judge or an experienced employment arbitrator
selected in accordance with the then-current Employment Arbitration Rules of the
American Arbitration Association (the “Rules”) (a copy of the procedures in
effect at the time of this Agreement having been provided to you separately at
the time the Agreement was executed) and the arbitrator shall administer the
arbitration pursuant to the Rules.  The arbitrator may not modify or change this
Agreement in any way except as provided in Paragraph (i) above.  The arbitration
shall be held in or near the city in which your last place of work for the
Company is located.  Each party will pay the fees of its respective attorneys,
the expenses of its witnesses and any other expenses connected with the
arbitration, but all other costs of the arbitration, including the fees of the
arbitrator, cost of any record or transcript of the arbitration, administrative
fees and other fees and costs will be paid by the Company.  The arbitrator may
award prevailing party costs and fees to the prevailing party under the
standards provided by law.  The arbitrator may resolve any dispute as to who is
the prevailing party and as to the reasonableness of any fee or cost. 
Arbitration in this manner will be the exclusive remedy for

 

17

--------------------------------------------------------------------------------


 

any Arbitrable Dispute.  The arbitrator’s decision or award will be fully
enforceable and subject to an entry of judgment by a court of competent
jurisdiction.  Should you or the Company, without the consent of the other
party, attempt to resolve an Arbitrable Dispute by any method other than
arbitration pursuant to this Paragraph (l), the responding party will be
entitled to recover from the initiating party all damages, costs, expenses and
attorneys’ fees incurred as a result.

 

(m)                             Except as otherwise provided in this Agreement,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, representatives, successors and assigns. 
This Agreement shall not be assignable by you (but any payments due hereunder
which would be payable at a time after your death shall be paid to your
designated beneficiary or, if none, his estate) and shall be assignable by the
Company only to any financially solvent corporation or other entity resulting
from the reorganization, merger or consolidation of the Company with any other
corporation or entity or any corporation or entity to or with which the
Company’s business or substantially all of its business or assets may be sold,
exchanged or transferred, and it must be so assigned by the Company to, and
accepted as binding upon it by, such other corporation or entity in connection
with any such reorganization, merger, consolidation, sale, exchange or transfer
in a writing delivered to you in a form reasonably acceptable to you (the
provisions of this sentence also being applicable to any successive such
transaction).

 

(n)                                 This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

KaloBios Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

/s/ David W. Pritchard

 

/s/ Donald R. Joseph

Signature

 

Signature

 

 

 

David W. Pritchard

 

Donald R. Joseph

Name

 

Print Name

 

 

 

Chief Executive Officer

 

 

Title

 

 

 

18

--------------------------------------------------------------------------------